      Case 1:19-cv-00988-JHR-SCY Document 17 Filed 03/19/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


                                             )
NEW MEXICO CATTLE GROWERS’                   )
ASSOCIATION,                                 )
                                             )
                      Plaintiff,             )
                                             )
               v.                            )
                                             )
UNITED STATES ENVIRONMENTAL                      Case No. 1:19-cv-988-JHR-SCY
                                             )
PROTECTION AGENCY; ANDREW                    )
WHEELER, in his official capacity as         )
Administrator of the Environmental           )
Protection Agency; UNITED STATES             )
ARMY CORPS OF ENGINEERS; and R.D. )
JAMES, in his official capacity as Assistant )
Secretary for Civil Works, Department of the )
Army,                                        )
                                             )
                      Defendants.            )



                                          ORDER

       Upon consideration of Defendants’ Consent Motion for Extension of Time to Respond

to Complaint (Dkt. No. 16), IT IS HEREBY ORDERED that Defendants’ Motion is

GRANTED and Defendants’ answer or other response to the complaint is due April 30, 2020.


Dated this 19th day of March, 2020.




                                           STEVEN C. YARBROUGH
                                           UNITED STATES MAGISTRATE JUDGE
